Per Curiam:

We are entirely satisfied with the opinion of the court of appeals on the questions therein discussed. The note was properly taxable at the residence of the plaintiff, and 'he was the person properly chargeable with taxes on it. On the general subject of the situs of credits for the purposes of taxation see Kingman Co. v. Leonard, 57 Kan. 531, 46 Pac. 960. The other questions argued in the brief for the plaintiff fall within the rules declared in Life Association v. Hill, 51 Kan. 636, 33 Pac. 300.
The judgment is affirmed.